      Case 3:19-cv-00041 Document 41 Filed in TXSD on 02/20/19 Page 1 of 3




February 20, 2019

The Honorable George C. Hanks, Jr.
United States District Court for the
Southern District of Texas
United States Courthouse
601 Rosenberg, Sixth Floor
Galveston, Texas 77550

Re:   MOVE Texas Civic Fund et al. v. Whitley et al.; Case No. 3:19-cv-00041: Proposal
Regarding Conditions for Transfer of Case

Dear Judge Hanks:

During the hearing, the Court raised concerns as to the imminent need for relief against the
County Defendants from taking any action based on Notices that have already been sent out to
individuals. Counsel for Galveston County represented to the Court that Cheryl Johnson, the
Galveston County Voter Registrar, agrees to take no action on the basis of Notices that have
been already sent out based on the Secretary of State’s voter purge list. Counsel for the
remaining County Defendants did not provide that same representation.

Given the interests of judicial economy and the imminent need to ensure that voters are not
unfairly and unconstitutionally removed from the rolls, Plaintiffs propose the following as
conditions for transfer of this case to the Western District of Texas, and seek time to confer with
counsel for all Defendants on these requests:

1.      In the event of a transfer, counsel for all Defendants agree not to oppose the record
remaining open on the current preliminary injunction hearing before Judge Biery in order for
Plaintiffs in the current case to present argument and evidence.

2.      County Defendants agree not to take any action to cancel voter registrations based on the
Notices that have been sent to individuals on the basis of the Secretary of State’s voter purge list
and to not send any additional Notices on the basis of the list. This relief would apply until a
decision is reached on Plaintiffs’ request for preliminary relief.

3.    Defendant Secretary of State agrees to issue an advisory to all counties to abstain from
removing any individual from their voter rolls who was sent a Notice without the County
conducting any additional independent investigation.
     Case 3:19-cv-00041 Document 41 Filed in TXSD on 02/20/19 Page 2 of 3



Counsel for Plaintiffs will promptly advise the Court as to the outcome of any meet and confer
with Defendants’ counsel regarding the above proposed conditions for transfer.

Respectfully,

Andre Segura (Attorney-in-Charge)
Thomas Buser-Clancy
Edgar Saldivar
Brian Klosterboer
American Civil Liberties Union Foundation of Texas


Mimi Marziani**
Rebecca Harrison Stevens
Joaquin Gonzalez**
Texas Civil Rights Project

Chiraag Bains** †
Stuart C. Naifeh**
Brenda Wright**
Dēmos

Jon Greenbaum**
Ezra D. Rosenberg**
Brendan B. Downes**
Lawyers’ Committee for Civil Rights Under Law

Sophia Lin Lakin**
Dale E. Ho**
American Civil Liberties Union

ATTORNEYS FOR PLAINTIFFS

** Pro hac vice application forthcoming
† Admitted in Massachusetts, not D.C.; practice consistent with D.C. App. R. 49(c)(3).
     Case 3:19-cv-00041 Document 41 Filed in TXSD on 02/20/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document was served upon defense

counsel via email and registered mail.

                                                   /s/Andre Segura
                                                   Andre Segura
